Case: 17-50528      Document: 00514570186         Page: 1    Date Filed: 07/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                    No. 17-50528
                                                                              Fifth Circuit


                                  Summary Calendar
                                                                            FILED
                                                                        July 25, 2018
                                                                       Lyle W. Cayce
HENRY JONES,                                                                Clerk

                                                 Petitioner-Appellant

v.

WARDEN SCOTT WILLIS,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:17-CV-114


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Henry Jones, federal prisoner # 46810-112, appeals the dismissal of his
28 U.S.C. § 2241 petition challenging his convictions in for mail fraud, wire
fraud, securities fraud, contempt, and transactional money laundering. The
district court dismissed the petition because Jones did not satisfy the savings
clause of 28 U.S.C. § 2255. The court subsequently denied Jones’s motion for
relief under Federal Rule of Civil Procedure 59(e).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50528     Document: 00514570186      Page: 2   Date Filed: 07/25/2018


                                  No. 17-50528

      Section 2255’s savings clause permits prisoners to challenge the validity
of their convictions under § 2241 if they show that § 2255’s remedy “is inade-
quate or ineffective.” 28 U.S.C. § 2255(e); see also Reyes-Requena v. United
States, 243 F.3d 893, 901 (5th Cir. 2001). The savings clause applies if the pe-
titioner’s claim (1) “is based on a retroactively applicable Supreme Court deci-
sion which establishes that the petitioner may have been convicted of a nonex-
istent offense” and (2) “was foreclosed by circuit law at the time when the claim
should have been raised in the petitioner’s trial, appeal, or first § 2255 motion.”
Reyes-Requena, 243 F.3d at 904. The district court correctly concluded that
Jones does not meet either criterion. Thus, Jones also fails to show an abuse of
discretion on his Rule 59(e) motion. See Demahy v. Schwarz Pharma, Inc., 702
F.3d 177, 182 (5th Cir. 2012). And insofar as Jones urges us to overturn Reyes-
Requena, we must decline that invitation. See Burge v. Par. of St. Tammany,
187 F.3d 452, 466 (5th Cir. 1999).
      AFFIRMED.




                                        2